UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA ORDER

- against - CR 19-223 (S-2) (ILG)

AKMAL NARZIKULOV,
[DEFENDANT #2],

FIRUZ JURAEV and
MURODJON SULTANOV,

Defendants.

Upon the application of RICHARD P. DONOGHUE, United States Attorney
for the Eastern District of New York, Assistant United States Attorney F. Turner Buford, for
an order partially unsealing the above-captioned matter, including the Superseding
Indictment (S-2), as to defendants AKMAL NARZIKULOV, FIRUZ JURAEV and
MURODJON SULTANOV,

WHEREFORE, it is ordered that the above-captioned matter be partially
unsealed, and the Clerk of Court is directed to file the attached redacted version of the

superseding indictment (S-2) on the public docket.

Dated: Brooklyn, New York
January 29, 2020

Games Ornelas

JAMES ORENSTEIN
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
